Exhibit 21 Subsidiaries of Registrant 1000 Parchment Drive LLC Incorporated State: Michigan 1001 Medical Park Drive LLC Incorporated State: Michigan 2012 W. University Properties, LLC Incorporated State: Delaware 2026 W. University Properties, LLC Incorporated State: Delaware ABS LINCS KY, LLC Incorporated State: Virginia Business Name: Cumberland Hall Hospital ABS LINCS PA, Inc. Incorporated State: Virginia ABS LINCS SC, Inc. Incorporated State: South Carolina Business Name: Palmetto Summerville Behavioral Health ABS LINCS TN, Inc. Incorporated State: Virginia ABS LINCS TX, Inc. Incorporated State: Kentucky ABS LINCS VA, Inc. Incorporated State: Virginia Business Name: First Home Care AHG Incorporated State: Not registered Aiken Professional Association, LLC Incorporated State: South Carolina Aiken Regional Medical Centers, LLC Incorporated State: South Carolina Business Name: Aiken Regional Medical Centers and Aurora Pavilion Behavioral Health Services Aiken Regional Receivables, L.L.C Incorporated State: Delaware Alabama Clinical Schools, Inc. Incorporated State: Alabama Business Name: Alabama Clinical Schools Alliance Crossings, LLC Incorporated State: Delaware Alliance Health Center, Inc. Incorporated State: Mississippi Business Name: Alliance Health Center Alpha Hospitals (NW) Limited Incorporated State: United Kingdom Business Name: Alpha Hospital- Bury and Alpha Hospital-Sheffield Alpha Hospitals Holdings Limited Incorporated State: United Kingdom Alpha Hospitals Limited Incorporated State: United Kingdom Business Name: Alpha Hospital-Wok and Alpha Hospital- Park Grange Alternative Behavioral Services, Inc. Incorporated State: Virginia Amarillo Clinical Services, Inc. Incorporated State: Texas Ambulatory Surgery Center of Temecula Valley, Inc. Incorporated State: California Ambulatory Surgical Center of Aiken, L.L.C. Incorporated State: South Carolina Arbor Group, L.L.C.
